Citation Nr: 9925575	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-13 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung condition as 
secondary to the service-connected bilateral flat foot 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability as secondary to the service-connected bilateral 
flat foot disability.

3.  Entitlement to service connection for a bilateral ankle 
disability as secondary to the service-connected bilateral 
flat foot disability.

4.  Entitlement to service connection for a back disability 
as secondary to the service-connected bilateral flat foot 
disability.

5.  Entitlement to service connection for a heart condition 
as secondary to the service-connected bilateral flat foot 
disability.

6.  Entitlement to service connection for a stomach condition 
as secondary to the service-connected bilateral flat foot 
disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

8.  Entitlement to a rating in excess of 20 percent for 
bilateral flat feet, hammer toe deformity, degenerative joint 
disease, right great toe.

9.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee.

10.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for the 
veteran's disabilities of the knees, but denied the other 
benefits sought on appeal.

FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's claimed lung disease and his service-connected 
bilateral flat foot disability.

2.  The veteran's claim of entitlement to service connection 
for a bilateral hip disability as secondary to the service-
connected bilateral flat foot disability is supported by 
cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.

3.  There is no competent medical evidence of a nexus between 
the veteran's bilateral ankle disability and his service-
connected bilateral flat foot disability.

4.  There is no competent medical evidence of a nexus between 
the veteran's back disability and his service-connected 
bilateral flat foot disability.

5.  There is no competent medical evidence of a nexus between 
the veteran's heart disability and his service-connected 
bilateral flat foot disability.

6.  There is no medical diagnosis of a current stomach 
disability.

7.  An unappealed RO decision in January 1967 denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.

8.  Additional evidence submitted since the RO's January 1967 
decision denying service connection for an acquired 
psychiatric disorder is either cumulative of previously 
considered evidence or not so significant that it must be 
considered in order to fairly decide the merits of the claim.

9.  The veteran's service-connected bilateral flat foot 
disability does not result in a more than severe functional 
impairment.

10.  The veteran's right knee disability is manifested by 
complaints of pain upon walking and flexion to 125 degrees, 
with X-ray findings of degenerative joint disease with 
chondromalacia.

11.  The veteran's left knee disability is manifested by 
complaints of pain upon walking and flexion to 150 degrees, 
with X-ray findings of degenerative joint disease with 
chondromalacia.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a lung condition as secondary to the service-connected 
bilateral flat foot disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a bilateral hip disability as secondary to the service-
connected bilateral flat foot disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a bilateral ankle disability as secondary to the service-
connected bilateral flat foot disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a back disability as secondary to the service-connected 
bilateral flat foot disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a heart condition as secondary to the service-connected 
bilateral flat foot disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran's claim of entitlement to service connection 
for a stomach condition as secondary to the service-connected 
bilateral flat foot disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

7.  The January 1967 RO decision, which denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991).

8.  The evidence received since the January 1967 RO decision, 
which denied the veteran's claim for service connection for 
an acquired psychiatric disorder, is not new and material, 
and the veteran's claim for that benefit has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a) (1998).

9.  The criteria for a rating in excess of 20 percent for 
bilateral flat feet, hammer toe deformity, degenerative joint 
disease, right great toe, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5276 (1998).

10.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5010-5003, 
5260, 5261 (1998).

11.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5260, 
5261 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection Claims

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for secondary service connection, like all claims, 
must be well-grounded. Locher v. Brown, 9 Vet. App. 535, 538-
40 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  To 
be well-grounded, a claim must be supported by evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Moreover, to establish a well-grounded claim for 
service connection for a disorder on a secondary basis, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

The Board observes that the veteran was granted service 
connection for flat feet in a January 1967 rating decision.

A September 1966 Medical Board indicates that the veteran was 
diagnosed with severe pes planus and an emotionally unstable 
personality.  The other service medical records are negative 
for any findings related to the disabilities for which the 
veteran is claiming service connection.

VA examinations include medical assessments of a back, heart, 
and lung condition, and the Board accepts these as medical 
diagnoses of back, heart, and lung disabilities for well-
grounded purposes.  Epps.  However, in the instant case, 
there is no medical evidence linking the veteran's back, 
heart, or lung disabilities to his service-connected flat 
foot disability or otherwise to service.  While the veteran 
has contended that he has a back, heart, and lung disability 
due to a service-connected disability, his contentions do not 
make his service connection claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).  
As the veteran has not presented any competent medical 
evidence that he currently suffers from a back, heart, or 
lung disability as a result of a service-connected disability 
or otherwise to service, his claims for service connection 
for a back, heart, and lung disability are not well grounded 
and must be denied on that basis.  38 U.S.C.A. § 5107(a).  
The Board notes that further cardiology evaluation was 
recommended following the December 1997 VA examination but 
this was not for the purpose of determining a cardiac 
diagnosis or etiology of a heart condition; the record 
indicates that the veteran has coronary artery disease 
documented by catheterization.  Rather further evaluation was 
recommended to manage the veteran's continued episodes of 
chest pain.  There is no medical evidence or opinion to 
suggest that the veteran's heart disease was caused or 
aggravated by his flat feet.

Medical records contain no diagnosis of a current stomach 
(gastrointestinal) condition or disability of the ankles.  
Therefore, the veteran's claim for entitlement to service 
condition for a stomach condition and disability of the 
ankles must denied as not well grounded for lack of a medical 
diagnosis of a current disability.

By this decision, the Board is informing the veteran that 
competent medical evidence of a current disability and 
causation is required to render his claims well-grounded.  38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Further, the Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claims for service connection 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

As for the veteran's bilateral hip disability, the Board 
observes that the June 1997 VA examination provides a 
diagnosis of a bilateral hip disability as well as an opinion 
that suggests a link between the veteran's bilateral hip 
disability and his service-connected flat feet, albeit 
without an accompanying rationale.  Accordingly, the Board 
finds that the veteran's claim of entitlement to service 
connection for a bilateral hip disability is well grounded.

II.  New and Material Evidence

In January 1967 the RO adjudicated the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder (emotionally unstable personality).  The January 
1967 denial of the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder became final, 
as outlined in 38 U.S.C.A. § 7105 (West 1991), when the 
veteran did not appeal that decision within one year of being 
notified of the decision.  As such, the claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999).  The first step is to determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet. App. 
203 (1999).  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The evidence in the claims file at the time of the January 
1967 decision consisted primarily of the veteran's service 
medical records.  A September 1966 Medical Board found that 
the veteran's psychiatric problems had preexisted service and 
were not aggravated by his military service.  Accordingly, 
the RO denied the veteran's claim.

The newly submitted evidence consists of VA outpatient 
treatment records (mental health center) and an October 1997 
VA mental disorders examination.  The VA records and 
examination essentially indicated that the veteran suffered 
from Axis I psychiatric disability, and further reflected 
that the veteran had psychiatric problems prior to service.  
None of the materials indicated that the veteran's military 
service aggravated his preexisting psychiatric problems.

The Board finds that the VA treatment records and VA 
examination are not new, as evidence which was of record in 
January 1967 established that the veteran had a psychiatric 
disability which had preexisted service.  The VA records and 
examination are also not material, as they do not bear 
directly and substantially upon the specific matter under 
consideration, i.e., they do not show that the veteran's 
preexisting psychiatric condition was aggravated or 
chronically worsened by his military service.  

Therefore, as new and material evidence has not been 
submitted, the claim of entitlement to service connection for 
an acquired psychiatric condition is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

III.  Increased ratings

The vet contends his flat feet and knee disabilities are more 
disabling than currently evaluated.  As such, his claims for 
the assignment of higher evaluations for his flat feet and 
knees are well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeal concerning his knees 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluations, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A.  Bilateral Flat Feet

A January 1967 rating decision granted service connection for 
the veteran's bilateral foot disability on the basis of 
aggravation.  The rating decision indicated that the 
deformity of the feet was considered 10 percent disabling at 
the time of the veteran's induction and, therefore, was 
offset from a 30 percent rating, resulting in a 20 percent 
evaluation.  The veteran did not appeal the decision, and the 
20 percent rating has remained in effect since the January 
1967 rating decision.

The veteran's disability due to his bilateral foot problems 
is currently rated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5276 for flat feet. Under this 
provision, a 30 percent disorder is warranted when the 
bilateral disability is severe; with objective evidence of 
marked deformity (pronation abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent disability 
rating is in order when the bilateral disorder is pronounced; 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

The Board observes that since service connection was granted 
on the basis of aggravation of a preservice disability, the 
rating must reflect only the degree of disability over and 
above the degree existing at the time of the veteran's 
entrance into active service.  See 38 C.F.R. § 4.22 (1998).  
Thus, the veteran's current 20 percent rating is consistent 
with severe disability: 30 percent under code 5276 minus the 
10 percent that preexisted service.

The evidence shows that the veteran's bilateral flat foot 
disability is severe.  The veteran has indicated that his 
feet are sore most of the time; he remarked that both feet 
were swollen at night, and he was aware of edema.  The July 
1998 VA examiner noted that the veteran's 10 degree valgus of 
the left heel deformity was not easily correctable.  Heels of 
both feet have been found to be slightly everted.  Though the 
toes have been described as flexible with no marked rigidity, 
pain in the toes has been noted, and X-rays have shown 
degenerative changes of the metatarsophalangeal joint of the 
right great toe.  A July 1998 X-ray revealed an impression of 
normal bilateral feet, and the January 1998 VA examination 
reflected a diagnosis of bilateral flat feet, painful toes, 
and degenerative joint disease of the metatarsophalangeal 
joint, right great toe.

Although severe, the veteran's bilateral flat foot disability 
is not shown to merit a 50 rating under Diagnostic Code 5276.  
There is no evidence showing that the veteran's foot disorder 
is manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  The veteran has 
indicated that he can stand for two hours and was able to 
ambulate without the aid of a cane, although he did indicate 
that he used the cane about half of the time.  He also 
indicated that shoe trees helped his feet (but also stated 
that they aggravated his knees).  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's bilateral foot disability.

Although the Board recognizes that the veteran's bilateral 
foot disability is symptomatic, it is only when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
taking into account the extent of functional loss due to pain 
"on use or due to flare-ups" apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  As the applicable rating criteria 
does not consider compensation based only on limitation of 
motion, the Board finds no basis upon which to award an 
evaluation in excess of the currently assigned 20 percent.  
The Board also observes that the provisions of 38 C.F.R. § 
4.59 require that the rating of a disability involving any 
form of arthritis must include consideration of the extent of 
pain on motion of the arthritic joint.  38 C.F.R. § 4.59 
(1998).  The veteran's complaints of toe pain have been 
objectively confirmed by VA examiners.  However, the evidence 
of record is negative for any objective showing of increased 
functional impairment due to great right toe pain to a degree 
that wound support a higher rating under the applicable 
rating criteria.

B.  Knees

The veteran has indicated that he had a "shooting pain" in 
his knees, especially at night, and that he takes Ascriptin 
and Tylenol for pain relief.  Shoes inserts would cause pain 
in his knees, especially after prolonged standing; during 
painful periods the veteran would have to sit for up to one 
hour.  The veteran indicated that he was an insurance 
salesman, and noted that difficulties with his knees, 
especially in walking any distances, had interfered with his 
ability to do his job.  He found it increasingly difficult to 
walk any distances.  Range of motion testing revealed flexion 
from zero to 150 degrees in the left knee, and flexion of 
zero to 125 degrees in the right.  Cartilage was intact, and 
there was no joint effusion.  X-rays revealed bilateral 
degenerative joint disease with chondromalacia, more severe 
on the right.  Diagnoses were painful bilateral knees and 
bilateral patellofemoral change.  

The veteran has been assigned a 10 percent evaluation for 
each of his knees under 38 C.F.R. § 4.71, Diagnostic Code 
5010-5003.  Under Diagnostic Code 5010, traumatic arthritis 
is rated as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Under Diagnostic Codes 5260 and 5261, a 10 percent rating is 
warranted where knee flexion is limited to 45 degrees or 
extension is limited to 10 degrees, and a 20 percent rating 
may be assigned where flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  Normal range of motion 
of the knee for VA purposes is 0 degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (1998).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's right and left knee 
disabilities are appropriately evaluated as 10 percent 
disabling.  The clinical evidence shows that the veteran's 
right knee demonstrated flexion to 125 degrees, and the left 
knee demonstrated flexion to 150 degrees.  These limited 
levels of actual limitation do not afford any basis for a 
rating in excess of 10 percent under Diagnostic Codes 5260 or 
5261.  Further, there have been no findings of recurrent 
subluxation or lateral instability sufficient to warrant a 20 
percent rating under Diagnostic Code 5257.

The Board also finds that an increased evaluation is not 
warranted on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  No functional loss due to pain has 
been shown by clinical pathology.  In this regard, the Board 
observes that the current rating of 10 percent for the knees 
takes into consideration the discomfort and pain the veteran 
may have on motion of the knees under these additional 
criteria.  Accordingly, the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
disability of the knees.

The Board also finds that the veteran is not entitled to 
separate ratings for his arthritis of the knees (Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991), VAOPGCPREC 23-97 
(O.G.C. Prec. 23-97); 62 Fed. Reg. 63604 (1997)), because he 
is already rated for his arthritis.  That is, his current 10 
percent rating for his knees are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5003, and therefore already 
contemplates arthritis with limitation of motion of the knee, 
and there is no clinical evidence of instability of the joint 
(see 38 C.F.R. § 4.71a, Diagnostic Code 5257).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's service-connected disabilities of the feet 
and knees has resulted in frequent hospitalizations or caused 
marked interference with his employment.  While the veteran 
has indicated that his disabilities have hampered his ability 
to walk, and have thereby caused him to limit his client 
contact, there is no opinion form an employment specialist or 
physician indicating that the veteran is unable to perform 
the duties of a salesman.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Conclusion

In his July 1998 substantive appeal the veteran has stated 
that he is entitled to a "thorough and contemporaneous 
examination" and has essentially alleged that the VA 
examinations he has undergone are not adequate for rating 
purposes.  First, in so far as the veteran is claiming that 
VA examinations for his secondary service connection claims 
may have been inadequate, the Board notes that the veteran 
has not presented well grounded claims (except for disability 
of the hips), and the duty to assist the veteran, to include 
an additional VA compensation examination, does not arise.  
See Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).  In any 
event, the Board finds that the VA examinations, for both 
service connection and rating purposes, have in fact been 
adequate for rating purposes.  The Board notes that the 
report of examinations reflect that VA examiners recorded the 
past medical history, noted the veteran's current complaints, 
and conducted a physical examination.  For these reasons, the 
Board finds that the VA examinations of record are adequate 
for rating purposes.

The Board also notes that an IME opinion has been requested 
on behalf of the veteran in conjunction with his current 
appeal.  When, in the opinion of the Board, additional 
medical opinion is warranted by the medical complexity or 
controversy involved in an appeal, the Board may obtain an 
advisory medical opinion from one or more independent medical 
experts who are not employed by the VA.  See 38 U.S.C.A. § 
7109 (West 1991 & Supp. 1998); 38 C.F.R. § 20.901(d) (1998).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  Bielby v. Brown, 7 Vet. App. 260, 
269 (1994).  While the law authorizes procurement of an 
advisory medical opinion from one or more medical experts who 
are not VA employees when warranted by the medical complexity 
or controversy involved in a pending claim (38 C.F.R. § 
3.328), the need for such an action is not shown in the 
present matter.

The veteran has also requested "entitlement to an adequate 
reason and bases."  This issue is an ancillary issue to the 
veteran's underlying claims.  The adequacy of the reasons and 
bases of the decision denying a benefit may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issues.


ORDER

Entitlement to service connection for a lung condition as 
secondary to the service-connected bilateral flat foot 
disability is denied.

The veteran's claim of entitlement to service connection for 
a bilateral hip disability as secondary to the service-
connected bilateral flat foot disability is well grounded.

Entitlement to service connection for a bilateral ankle 
disability as secondary to the service-connected bilateral 
flat foot disability is denied.

Entitlement to service connection for a back disability as 
secondary to the service-connected bilateral flat foot 
disability is denied.

Entitlement to service connection for a heart condition as 
secondary to the service-connected bilateral flat foot 
disability is denied.

Entitlement to service connection for a stomach condition as 
secondary to the service-connected bilateral flat foot 
disability is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for entitlement to 
service connection for an acquired psychiatric disorder is 
denied.

Entitlement to a rating in excess of 20 percent for bilateral 
flat feet, hammer toe deformity, degenerative joint disease, 
right great toe, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee, is denied.


REMAND

As the veteran has presented a well grounded claim for 
service connection for a bilateral hip disability, the Board 
must now evaluate the claim on the merits based on all the 
evidence of record.  Because the RO found the claim to be not 
well grounded and, therefore, did not adjudicate the issue on 
the merits, a remand is warranted so that the veteran will 
not be prejudiced by the Board's present consideration of the 
claim on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  The Board also finds that additional development 
is necessary to ensure the promulgation of a fully informed 
decision. 

While the June 1997 VA examination reported appeared to 
indicate that the veteran suffered from degenerative disease 
of the hips due to his service-connected flat foot 
disability, the Board notes that X-rays revealed no hip 
abnormalities.  The Board finds that further development, in 
the form of a VA examination, is warranted on the questions 
of whether there is a clear medical diagnosis of a current 
hip disability, and whether any such condition is linked by 
medical evidence to the service-connected flat foot 
disability.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Green 
v. Derwinski, 1 Vet. App. 121 (1991).  The RO should also 
obtain any recent relevant medical records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) all sources of VA or non-VA 
treatment of the hips since July 1998.  
After obtaining any necessary releases 
from the veteran, the RO should then 
secure copies of all identified records 
and associate them with the claims 
folder.  38 C.F.R. § 3.159.

2.  After the above development is 
completed, the veteran should be afforded 
a VA examination for the purpose of 
determining the nature and etiology of 
any hip disability that may be present.  
The claims folder should be made 
available to the examiner so that the 
veteran's orthopedic history may be 
reviewed.  All indicated tests should be 
performed.  If it is concluded that a 
diagnosis of a hip disability is 
warranted, the examiner should express an 
opinion, with full rationale, on whether 
it is as least as likely as not that the 
veteran's hip disability was caused or 
aggravated by his service-connected 
bilateral flat foot disability.

3.  Thereafter, the RO should adjudicate 
the claim for service connection for a 
bilateral hip disability as secondary to 
the service-connected flat foot 
disability on the merits.  If the claim 
is denied, a supplemental statement of 
the case should be issued to the veteran 
and his representative, and they should 
be given the opportunity to respond 
thereto.  Then the case should be 
returned to the Board for further 
appellate consideration.






The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence or argument 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

